Case: 20-30110     Document: 00515964353          Page: 1    Date Filed: 08/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                   August 3, 2021
                                   No. 20-30110                    Lyle W. Cayce
                                                                        Clerk

   Rosie Phillips, next friend of J.H.,

                                                            Plaintiff—Appellant,

                                       versus

   Stephen W. Prator, as the public entity responsible
   for the Caddo Parish Sheriff’s Office

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 5:18-CV-00994


   Before Graves, Costa, and Engelhardt, Circuit Judges.
   Gregg Costa, Circuit Judge:*
          Something upset J.H. on August 31, 2017, prompting him to leave his
   special needs classroom and linger in the hallway outside. J.H., a nonverbal
   student with severe autism, was reluctant to return to class. School officials
   at first tried to coax him back to the classroom, then changed course once


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30110      Document: 00515964353          Page: 2   Date Filed: 08/03/2021




                                    No. 20-30110


   J.H. began to tussle with them. A sheriff’s deputy was called to the scene; a
   standoff ensued. It ended when J.H. kicked at a school administrator and the
   deputy responded by firing his Taser. We must determine whether the
   lawsuit J.H.’s mother filed over this incident plausibly alleges an intentional
   failure to accommodate J.H.’s disability.
                                         I.
          Rosie Phillips’s son started tenth grade at a new school: Northwood
   High School in Shreveport, Louisiana.           Attending a new school was
   “extremely stressful” for J.H., who has “severe and profound autism” and
   is nonverbal. At Northwood, J.H. received special educational services,
   including placement in “a small, self-contained environment with other
   students with severe and profound disabilities.”
          Like many school districts around the country, the Caddo Parish
   School Board hires local police to provide security services at area schools.
   The School Board contracted with Sheriff Stephen Prator to deploy “armed
   Sheriff’s deputies . . . [that would] perform security and law enforcement
   activities on a continuous basis” at schools across Shreveport. In August
   2017, the task of patrolling Northwood fell to Deputy Nunnery. That meant
   Nunnery was on duty when J.H. “became agitated and triggered by an
   interaction he had with a staff person” in his special needs classroom.
   Whatever upset J.H. that day—Phillips believes that a Northwood staff
   person asked him to stop rubbing his stomach against the wall—it caused J.H.
   to leave the classroom and enter the hallway, where a security camera
   captured the incident that would soon unfold. The following facts are taken




                                         2
Case: 20-30110         Document: 00515964353               Page: 3       Date Filed: 08/03/2021




                                           No. 20-30110


   from Phillips’s complaint as well as the security footage referenced in her
   pleadings.1
           For several minutes after exiting his classroom, J.H. compulsively
   drank from the water fountain, “st[ood] in the hallway, and plac[ed] his
   fingers in his ears.” A man who appears to be a school official then began
   trying to coax J.H. back into the classroom. Over the next few minutes, J.H.
   sometimes followed the school official back into the classroom, but other
   times walked or ran away from him, and at one point even charged down the
   hallway and jumped in his direction. During that time, J.H. continued to hold
   his fingers to his ears and repeatedly returned to drink from the water
   fountain. The school official eventually moved in front of the classroom door
   and barred J.H. from re-entering. Two school administrators then entered
   the hallway and approached J.H., who remained standing with his fingers in
   his ears. J.H. repeatedly “attempt[ed] to re-enter his classroom” while the
   administrators “forcibly blocked” him from doing so.
           After a couple of “minor struggle[s]” between J.H. and the
   administrators, Nunnery arrived on the scene. When Nunnery appeared,
   J.H. had just been blocked from entering the classroom and was standing
   against another doorway kicking at administrators trying to approach him.
   J.H. ran towards an administrator, but collided with the wall, slid down to the
   floor, and again kicked in the direction of the adults nearby. By that point,
   Nunnery had drawn his Taser. When J.H. got to his feet, he once again
   placed his fingers in his ears and stood “leaning against the hallway wall with



           1
            The district court considered the video when evaluating the defendant’s Rule
   12(c) motion, noting that Phillips referred to the video in her complaint and that its contents
   were central to her claims. Phillips agrees that this was proper. The video depicts the
   hallway where the encounter between J.H. and Deputy Nunnery took place but does not
   include any sound.




                                                 3
Case: 20-30110        Document: 00515964353             Page: 4      Date Filed: 08/03/2021




                                         No. 20-30110


   his head down.” For five and a half minutes, Nunnery joined three
   administrators in a semi-circle around J.H., who “remained essentially
   motionless” while exhibiting “predictable manifestations” of his autism.
   Nunnery “repeatedly instructed J.H. to ‘calm down’ and said that he was
   ‘not going to let [J.H.] hurt him.’”
           J.H. eventually made another attempt to re-enter the classroom, but
   he was again blocked by school administrators. He went back to standing
   against the wall with his fingers in his ears for about a minute before rushing
   toward one of the administrators, then turning around and kicking in another
   administrator’s direction. Nunnery responded by striking J.H. with his
   Taser, causing J.H. to “fall[] face down to the floor where he remained dazed
   and motionless.” J.H. lay on the floor “in a pool of his own urine” for
   thirteen minutes until emergency responders and Phillips arrived on scene.
           Phillips sued in federal court on behalf of her son, claiming violations
   of Title II of the Americans with Disabilities Act and Section 504 of the
   Rehabilitation Act. As a defendant she named Sheriff Prator in his official
   capacity, which means this is a suit against the Sheriff’s Office. 2 See
   McCarthy ex rel. Travis v. Hawkins, 381 F.3d 407, 414 (5th Cir. 2004) (citing
   Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989)). She alleged that
   the Sheriff’s Office—through Prator and his subordinate Nunnery—failed to
   accommodate J.H.’s disability and intentionally discriminated against J.H.
   because of his disability. Phillips sought damages as well as a declaratory
   judgment that the Sheriff’s Office violated the ADA and Rehabilitation Act.




           2
             Suits under the ADA and Rehabilitation Act must be brought against a “public
   entity” as opposed to individuals. See Smith v. Harris County, 956 F.3d 311, 317 (5th Cir.
   2020) (citing 42 U.S.C. §§ 12131–32); Smith v. Hood, 900 F.3d 180, 184 n.6 (5th Cir. 2018)
   (“We note that the ADA cannot be assessed against an individual.”).




                                               4
Case: 20-30110         Document: 00515964353               Page: 5       Date Filed: 08/03/2021




                                           No. 20-30110


           Prator moved for a judgment on the pleadings under Federal Rule of
   Civil Procedure 12(c). The district court granted the motion and dismissed
   Phillips’s claims with prejudice. On appeal, Phillips argues that the district
   court erred in holding that she failed to state a claim for intentional
   discrimination.
                                                 II.
           Plaintiffs may sue under the Title II of the ADA when a public entity
   discriminates against them because of their disability, including by failure to
   accommodate their disability. Windham v. Harris County, 875 F.3d 229, 235–
   36 (5th Cir. 2017) (discussing 42 U.S.C. §§ 12131–33). Section 504 of the
   Rehabilitation Act prohibits essentially identical conduct, so the two
   provisions are interpreted in tandem. See Delano-Pyle v. Victoria County, 302
   F.3d 567, 574 & n.5 (5th Cir. 2002) (discussing 29 U.S.C. § 794(a)).
   Although these laws may require certain accommodations regardless of a
   defendant’s intent, plaintiffs can only recover damages when a defendant
   engaged in intentional discrimination. Id. at 574.
           Most circuits have held that ADA plaintiffs can establish intentional
   discrimination by proving that defendants acted with “deliberate
   indifference” to the strong likelihood that their conduct would violate the
   plaintiffs’ rights.3 See Miraglia v. Bd. of Supervisors of La. State Museum, 901
   F.3d 565, 574 (5th Cir. 2018). This court, however, has “declined to adopt a


           3
             See Loeffler v. Staten Island Univ. Hosp., 582 F.3d 268, 275 (2d Cir. 2009); S.H. ex
   rel. Durrell v. Lower Merion Sch. Dist., 729 F.3d 248, 263 (3d Cir. 2013); Lacy v. Cook County,
   897 F.3d 847, 863 (7th Cir. 2018); Meagley v. City of Little Rock, 639 F.3d 384, 389 (8th Cir.
   2011); Mark H. v. Lemahieu, 513 F.3d 922, 938 (9th Cir. 2008); Powers v. MJB Acquisition
   Corp., 184 F.3d 1147, 1153 (10th Cir. 1999); Liese v. Indian River County Hosp. Dist., 701
   F.3d 334, 345 (11th Cir. 2012). But see Carmona-Rivera v. Puerto Rico, 464 F.3d 14, 18 (1st
   Cir. 2006) (indicating intentional discrimination requires more than deliberate
   indifference).




                                                 5
Case: 20-30110     Document: 00515964353           Page: 6   Date Filed: 08/03/2021




                                    No. 20-30110


   specific standard of intent.” Id. We have instead noted that our “cases to
   have touched on the issue require ‘something more than deliberate
   indifference.’” Cadena v. El Paso County, 946 F.3d 717, 724 (5th Cir. 2020)
   (quoting Miraglia, 901 F.3d at 575).
          We have offered some guidance on what conduct rises to the level of
   an intentional failure to accommodate. Most importantly, “a defendant must
   have notice of the violation before intent will be imputed.” Miraglia, 901
   F.3d at 575. We have therefore held that “intentional discrimination requires
   at least actual knowledge that an accommodation is necessary.” Smith v.
   Harris County, 956 F.3d 311, 319 (5th Cir. 2020) (citing Cadena, 946 F.3d at
   724). “If a defendant attempts to accommodate a disability, then intentional
   discrimination requires knowledge ‘that further accommodation was
   necessary.’” Id. (quoting Cadena, 946 F.3d at 726). The requisite notice
   comes from the plaintiff’s request for an accommodation or from facts
   establishing that “‘the disability, resulting limitation, and necessary
   reasonable accommodation’ were ‘open, obvious, and apparent’” to the
   defendant. Id. at 317–18 (quoting Windham, 875 F.3d at 237).
          Our caselaw reveals what an intentional failure to accommodate looks
   like in practice. Nearly twenty years ago, we affirmed a jury’s finding that a
   county deputy intentionally discriminated against a hearing-impaired
   plaintiff by declining to “try[] a more effective form of communication” once
   he became aware that the plaintiff “was not understanding his verbal
   commands.” Delano-Pyle, 302 F.3d at 575. We then determined, in an
   unpublished case, that plaintiffs raised a fact issue as to intentional
   discrimination with evidence that defendants “ignored clear indications that
   they were dealing with a hearing-impaired person with special
   communication needs” and “failed on several occasions to provide effective
   aids” despite “repeated requests” from the plaintiffs. Perez v. Drs. Hosp. at
   Renaissance, Ltd., 624 F. App’x 180, 185–86 (5th Cir. 2015). Finally, we held



                                          6
Case: 20-30110        Document: 00515964353             Page: 7      Date Filed: 08/03/2021




                                         No. 20-30110


   that a jury could find officials at a county jail intentionally discriminated
   against an ADA plaintiff when they took away her wheelchair, gave her
   crutches, and continued to deny her wheelchair access even after they saw
   her struggle to walk. Cadena, 946 F.3d at 726. Together, these examples
   provide a yardstick against which to measure the allegations in Phillips’s
   complaint.
           Notably, the cases we have just discussed were decided on a factual
   record, either at the summary judgment stage or after trial. The same is true
   for nearly every appellate decision on which the defendant relies. See Smith,
   956 F.3d at 318–20 (affirming summary judgment because plaintiff presented
   no evidence that defendants knew of the need to accommodate decedent);
   Miraglia, 901 F.3d at 575–76 (reversing damages award after determining that
   defendant lacked notice of ADA violation); Taylor v. Principal Fin. Grp., 93
   F.3d 155, 165–66 (5th Cir. 1996) (affirming summary judgment because
   plaintiff failed to adduce evidence that defendant had notice of necessary
   accommodations).4 That these cases were resolved after at least some factual
   development is not surprising, as intent is “quintessentially” a fact issue.
   Thompson v. Syntroleum Corp., 108 F. App’x 900, 902 (5th Cir. 2004).
           As this case is at the pleading stage, that factual development has not
   yet occurred. So the question is not whether there is evidence to support the
   claim of intentional discrimination but whether the complaint plausibly
   alleges such discrimination. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
   (stating that the Rule 12 standard is whether the pleadings “contain sufficient


           4
             The only appellate decision the defendant cites that affirms a Rule 12 dismissal
   based on lack of intent is an unpublished decision addressing a pro se complaint that
   contained allegations undermining any inference of disability-based discrimination. See
   Back v. Tex. Dep’t of Crim. Just. Corr. Insts. Div., 716 F. App’x 255, 258 (5th Cir. 2017)
   (noting that the plaintiff’s own allegations suggested that the defendant’s conduct “had
   nothing to do with his disability”).




                                               7
Case: 20-30110      Document: 00515964353           Page: 8    Date Filed: 08/03/2021




                                     No. 20-30110


   factual matter . . . to ‘state a claim to relief that is plausible on its face.’”
   (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 554, 570 (2007))); see also
   Cicalese v. Univ. of Tex. Med. Branch, 924 F.3d 762, 766 (5th Cir. 2019)
   (noting that plausibility is the pleading standard for discrimination cases
   (citing Swierkiewicz v. Sorema N.A., 534 U.S. 506, 510–11 (2002))).
          In assessing whether Phillips has plausibly alleged claims of
   discrimination, we separately consider the allegations involving Sheriff
   Prator and those involving Deputy Nunnery. The ADA and Rehabilitation
   Act are vicarious liability statutes, meaning the Sheriff’s Office can be held
   liable for discrimination by either employee. T.O. v. Fort Bend Indep. Sch.
   Dist., 2 F.4th 407, 417 (5th Cir. 2021) (citing Delano-Pyle, 302 F.3d at 574–
   75). But because the parties and district court evaluated the conduct of each
   employee separately, we will do the same.
          We agree with the district court that Phillips has not plausibly alleged
   that Prator’s own conduct amounted to intentional discrimination. Though
   Phillips alleges that the Sheriff’s Office “chose to provide in-school security
   at [Northwood] despite their lack of training on accommodating individuals
   with autism,” she does not plead any facts to support her claim that Prator
   knew such training was necessary at the time of the incident. See J.V. v.
   Albuquerque Pub. Schs., 813 F.3d 1289, 1298 (10th Cir. 2016). Nor does she
   allege that Prator, who never interacted with J.H., would have had any
   particular knowledge about J.H.’s disability or need for accommodation.
          As to Nunnery, however, the allegation that he knew an
   accommodation was necessary is at least plausible. Shortly after Nunnery
   arrived on the scene, J.H. began sticking his fingers in his ears and standing
   motionless against the wall with his head down. As Nunnery looked on, J.H.
   continued to display these obvious signs of his disability for more than five
   minutes. Given that Nunnery observed clear signals that J.H. could not




                                          8
Case: 20-30110     Document: 00515964353           Page: 9   Date Filed: 08/03/2021




                                    No. 20-30110


   comprehend what was happening, it is plausible that he knew J.H. needed an
   accommodation.
          The question remains whether Phillips has alleged that Nunnery
   understood what he needed to do to accommodate J.H. Phillips describes
   how Nunnery, on notice that some form of accommodation was necessary,
   joined three school administrators in flanking J.H., repeatedly told J.H. to
   “calm down,” and warned J.H. that he wouldn’t let J.H. hurt him.
   According to the complaint, “Nunnery did not take any steps to de-escalate
   the situation,” and instead “conveyed a threatening and confrontational
   attitude to J.H.”
          To the extent Nunnery’s actions can be interpreted as attempts to
   accommodate J.H.’s autism, Phillips plausibly alleges that Nunnery was
   aware such efforts were insufficient. J.H. reacted to Nunnery by continuing
   to stick his fingers in his ears and remaining planted against the wall. Still,
   Nunnery declined to adjust to these clear indications that his attempts to
   make J.H. understand him were ineffective. As Phillips recounts, Nunnery
   could have implemented a number of commonsense tactics to take control of
   the situation without resorting to his Taser. Yet Nunnery did not use simple
   language or speak in a quiet, calm voice; did not give J.H. clear and concise
   directions; did not provide J.H. adequate personal space; and did not consult
   other adults on scene who knew J.H. Phillips alleges that these omissions
   were intentional, stating that Nunnery was “purposeful in his choices.” By
   alleging that Nunnery failed to heed obvious signs that a new approach was
   warranted, Phillips pleads facts that could support a finding of intentional
   discrimination. See Delano-Pyle, 302 F.3d at 575 (“Instead of viewing these
   actions as an indication that Pyle was not understanding his verbal commands
   and trying a more effective form of communication, Daniel only became
   annoyed and continued to further instruct Pyle through verbal
   communication.”).



                                         9
Case: 20-30110     Document: 00515964353            Page: 10   Date Filed: 08/03/2021




                                     No. 20-30110


          Although it is a close call given the rapidly unfolding events that
   transpired at the school, we thus conclude that the allegations that Nunnery
   understood the limitations imposed by J.H.’s autism and chose not to
   accommodate them “raise a right to relief above the speculative level, on the
   assumption that all the allegations in the complaint are true (even if doubtful
   in fact).” Twombly, 550 U.S. at 555 (citations omitted). Of course, time will
   tell if there is any evidence to support the allegations about what Nunnery
   knew and when he knew it. But for now, “[t]he issue is not whether [the]
   plaintiff will ultimately prevail but whether [she] is entitled to offer evidence
   to support [her] claims.” Doe v. Hillsboro Indep. Sch. Dist., 81 F.3d 1395, 1401
   (5th Cir. 1996), vacated on other grounds, 113 F.3d 1412 (5th Cir. 1997).
   Because Phillips has stated a plausible claim of intentional discrimination
   against the Sheriff’s Office based on Nunnery’s conduct, she is entitled to
   proceed to the evidence-gathering phase of her lawsuit.
                                         ***
          The judgment of the district court is AFFIRMED IN PART and
   REVERSED IN PART.                 The case is REMANDED for further
   proceedings consistent with this opinion.




                                          10